DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
Claims 1-3, 5-10, and 15 are pending.  
Claims 4, and 11-14 have been canceled.
Claims 1, 7, and 15 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “fine” and “hot” and “strong” in claim 1 are relative terms which render the claim indefinite. The terms “fine hot thermal barrier coating particles” and strong inter-particle bonding are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what constitutes fine or hot thermal barrier coating particles or a strong inter-particle bond therefore the metes and bounds of the claim are not clear.  For purposes of furthering prosecution, any size or temperature particle is considered fine and hot unless otherwise clearly designated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Strock (US 2011/0116920) in view of Hazel et al (US 2013/0224453 A1).
Regarding claims 1-3, 6 and 15, Strock discloses a component for a gas turbine engine (turbine article) comprising a metal-based alloy (as in claim 6) substrate with a geometric surface feature having a plurality of protrusions (and recesses) ((Fig 3) and paragraphs [0014], [0015], and [0017]).  Strock discloses an MCrAlY bond coat (inboard of the substrate) ( as in claim 3) and a thermally insulating (ceramic) coating with faults extending through the coating from the geometric surface, the coating comprising yttria stabilized zirconia, or functional equivalents including hafnia, and/or gadolinia, gadolinia zirconate, molybdate, alumina or combination thereof (paragraphs [0004], [0016], [0021] and [0022]) to form a segmented thermally insulating coating over the geometric surface feature (Fig 3) thereby providing reduced internal stress within the coating [0016].
Strock does not teach a toughened ceramic interlayer disposed between the topcoat and the geometric surface feature or a range of the interlayer thickness of 2.54 x 10-6 to 7.62 x 10-5 meters (0.1 to 3.0 mils) thick.
However, Hazel teaches the use of a multi-layer (at least two layer) thermal barrier coating applied over a bond coated substrate [0005] with the first layer being tougher than the second layer and the first layer being pure 7YSZ (7 wt. % yttria stabilized zirconia) [0029] which facilitates the spallation resistance of the coating.  However, Hazel teaches the second layer as having a toughness as well [0009] which is considered toughened and erosion resistant to some measurable extent and thus a toughened erosion resistant ceramic topcoat. Hazel teaches the coatings are applied by softening and melting of agglomerations of clusters of the ceramic particles having a particle size of 10-1000nm (fine hot thermal barrier coating particles [0039]-[0042], thus resulting in particles being bonded and may be considered strong interparticle bonding. Hazel teaches the thickness of the first layer as 0.0005 – 0.003 in. or (0.5 – 3 mils).  As seen in Fig 3 of Strock, coatings are deposited on both high and low coplanar surfaces with respect to the surface feature with the faults extending through the entire coating.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the multilayer coating of Hazel on the substrate of Strock in place of the thermal barrier coating of Strock to provide a recessed substrate with a bond coat and a first toughened (as in claim 2) thermal barrier of 7 wt. % YSZ and a second toughened thermal barrier layer with faults extending from the geometric surface feature through the coatings to provide a coating with reduced internal stress and spallation-resistance. 
Regarding claim 5, Strock in view of Hazel teaches all of the limitations of claim 1 as set forth above and Strock further teaches recesses with substantially uniform recess depths (Fig 3).
Strock in view of Hazel does not expressly teach a ratio of the recess width to the recess depth is 1 to 10, with the recess depth being at least 0.01 inches (0.254 millimeters).
However, Strock teaches that the dimensions of each of the plurality of geometric surface features may be designed with a particular ratio of a height of the feature to a width of the feature and that narrow widths of the features in combination with short heights may lead to a continuous over-coating of the thermally insulating topcoat rather than discontinuous portions on the tops of the features and in the valleys.  Strock teaches that different spacings are appropriate for different thicknesses of the thermally insulating topcoat (paragraph [0020]), and teaches the dimensions of each of the plurality of geometric features as having a height to width ratio of 1 to 10 with a minimum width being 0.01 in. making the recess depth 0.1 in (at least 0.01 in.)  [0019].   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the same width to depth ratio for the recesses created by the features as for the features to prevent over coating of the recess features resulting in a depth being at least 0.01 inches.  
Regarding claims 7-10, and alternately 15, Strock discloses a component for a gas turbine engine (turbine article) comprising a metal-based alloy (as in claim 6) substrate with a geometric surface feature having a plurality of protrusions (and recesses) ((Fig 3) and paragraphs [0014], [0015], and [0017]) wherein the coating is disposed on both high and low coplanar surfaces with respect to the geometric feature.  Strock discloses an MCrAlY bond coat (inboard of the substrate) (as in claim 3) and a thermally insulating (ceramic) coating with faults extending through the entire coating from the geometric surface, the coating comprising yttria stabilized zirconia, or functional equivalents including hafnia, and/or gadolinia, gadolinia zirconate, molybdate, alumina or combination thereof (paragraphs [0004], [0016], [0021] and [0022]) to form a segmented thermally insulating coating over the geometric surface feature (Fig 3) thereby providing reduced internal stress within the coating [0016].
Strock does not teach a toughened ceramic interlayer disposed between the topcoat and the geometric surface feature and an erosion resistant thermal barrier coating (E-TBC) layer between the interlayer and the topcoat or a range of the interlayer thickness of 2.54 x 10-6 to 7.62 x 10-5 meters (0.1 to 3.0 mils) thick.
However, Hazel teaches the use of a multi-layer (at least two layer) thermal barrier coating applied over a bond coated substrate [0005] with the first layer being tougher than the second layer and the first layer being pure 7YSZ (7 wt. % yttria stabilized zirconia) [0029] which facilitates the spallation resistance of the coating.  Hazel teaches the thickness of the first layer as 0.0005 – 0.003 in. or (0.5 – 3 mils).  Hazel further teaches the second layer as materials such as yttrium stabilized zirconia or gadolinia stabilized zirconia (gadolinia zirconate) [0036] and may be particularly 0.004 – 0.015 inches or (4-15 mils) thick. [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose gadolinia zirconate from the limited number of possible materials for the topcoat of Strock, and yttrium stabilized zirconia or gadolinia stabilized zirconia (gadolinia zirconate) for the second coating of Hazel (E-TBC) with a reasonable expectation of success and apply the multilayer coating of Hazel on the substrate and bond coat of Strock beneath the thermal barrier topcoat of Strock to provide a recessed substrate with a bond coat, a first (0.5 – 3 mils) thick toughened (as in claim 2) thermal barrier of 7 wt. % YSZ, a second yttrium stabilized zirconia or gadolinia stabilized zirconia (gadolinia zirconate) (4-15 mils) thick erosion resistant thermal barrier layer (E-TBC thermal barrier layer) and a topcoat of gadolinia zirconate as taught by Hazel with the coatings disposed on both high and low coplanar surfaces with respect to the geometric feature with faults extending from the geometric surface feature entirely through the coatings as taught by Strock to provide a coating which is entirely segmented by nature of the faults and has reduced internal stress and spallation-resistance. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  

Response to Arguments
Applicant's amendments and arguments filed 4/25/2022 have been fully considered.  After careful consideration of the amendments and the art of record, Applicant’s arguments with regard to the rejections under 35 USC 103 are however, not found persuasive. 
Applicant argues that the prior art the cited art fails to teach or suggest a turbine article having a ceramic interlayer having a thickness of 2.54 x 10-6 to 7 .62 x 10-5 meters (0.1 to 3 .0 mils) disposed between the topcoat and the geometric surface feature, the ceramic interlayer including portions that are separated by faults extending through the ceramic interlayer from the geometric surface feature so the ceramic interlayer is segmented, and wherein the ceramic interlayer is disposed on high and low coplanar surfaces with respect to the geometric surface feature as described by the pending claims. Particularly, Applicant argues that the cited art does not teach or suggest a turbine article wherein the ceramic interlayer is coated with fine, hot thermal barrier coating particles that impart strong inter-particle bonding and provide a toughened, erosion resistant ceramic topcoat or a ceramic interlayer including portions that are separated by faults extending through the ceramic interlayer from the geometric surface feature so the ceramic interlayer is segmented, and wherein the ceramic interlayer is disposed on high and low coplanar surfaces with respect to the geometric surface feature.  Applicant argues that fabrication of a turbine article as specifically recited in the Applicant's independent claims 1, 7 and 9, would be done only by impermissible hindsight.
In response to Applicant’s arguments, first as indicated above, Hazel teaches the thickness of the first layer as 0.0005 – 0.003 in. or (0.5 – 3 mils) entirely within the claimed thickness range.  Additionally, as indicated above, the topcoat is identified as having a toughness and would inherently have some measure of erosion resistance.  It is noted that fine and strong are relative terms that are not defined in the specification and Hazel clearly teaches the coatings are applied by softening and melting of agglomerations of clusters of the ceramic particles having a particle size of 10-1000nm (fine hot thermal barrier coating particles [0039]-[0042] thus resulting in particles being bonded and in a way that may be considered strong interparticle bonding.  As shown by Strock in Fig 3, coatings applied to the geometric surface are disposed on the high and low coplanar surfaces and all of the coatings would have faults extending through the ceramic interlayer and topcoat from the geometric surface feature so the coatings are all segmented. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case since all of the coatings and physical features are taught by the prior art or inherent to the structure based on the geometric features and coatings and there is ample motivation to combine the art as indicated above to facilitate a spallation resistance of the coating, the combination is not considered impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784